 

[tex10-5logo.jpg] 

 

October 29, 2013 EXHIBIT 10.5



 

OPKO Health, Inc.

4400 Biscayne Boulevard

Miami, Florida 33137

Attention: Mr. Steven Rubin

 

Re: Subscription to Purchase Common Stock and Warrants of Arno   Therapeutics,
Inc. (“Arno” or the “Company”)

 

Dear Mr. Rubin:

 

In connection with the offering (the “Offering”) of shares of common stock, par
value $0.0001 per share, (the “Common Stock”); Class C Warrants and Class D
Warrants (the “Warrants” and collectively with the Common Stock, the
“Securities”) of Arno, we understand that OPKO Health, Inc. (“OPKO”) will invest
a minimum of $2.0 million, (the “OPKO Investment”) upon the terms and conditions
set forth in the Offering Documents (as defined below). We further understand
that the Frost Group, LLC (“Frost Group”), together with certain of its
affiliates and associates, intends to invest an additional approximately $3
million pursuant to the Offering (collectively with the OPKO Investment, the
“Investment”). As such, in order to induce the Frost Group and OPKO to make the
Investment, and in addition to the representations, warranties and covenants
contained in the Offering Documents, Arno has agreed to enter into this Letter
Agreement (the “Letter”). Capitalized terms used herein but not otherwise
defined in this Letter shall have the definition ascribed to such term in the
Securities Purchase Agreement, Registration Rights Agreement and form of Warrant
(collectively, the “Offering Documents”).

 

1.          Following the closing of the Offering and continuing until the date
that OPKO shall collectively beneficially own less than 3% of the total
outstanding shares of Arno’s common stock calculated on a fully-diluted basis
(i.e., assuming the issuance of all shares underlying outstanding options,
warrants and other rights to acquire common stock), subject to the Frost Group
(or its affiliates and associates) and OPKO making the Investment, Arno hereby
agrees as follows:

 

(a)          Board Observation Rights. OPKO shall have the right to designate
one individual to serve as an observer to all meetings of the Board of Directors
of Arno. The observer nominee will be entitled to notice of meetings of the
board, but shall not otherwise have any rights of a director and shall have no
right to vote on any matter presented to the Board for consideration. Such
nominee shall be required to enter into a written confidentiality agreement and
shall be subject to Arno’s insider trading and other applicable corporate
policies, including without limitation, any communications policy in effect from
time to time. Notwithstanding the foregoing, the Board of Directors of Arno
reserves the right to withhold any information and to exclude such designee from
any meeting of the board (or any portion thereof, including without limitation
any executive sessions) if access to such information or attendance at such
meeting could adversely affect the attorney-client privilege between the Company
and its counsel, present a conflict of interest between the OPKO (and its
affiliates) and the Company, or result in disclosure of a trade secret.

 

200 Route 31 North, Suite 104, Flemington, NJ 08822

Tel: 862-703-7170 / Fax: 973-267-0101

 

 

 

 

[tex10-5logo.jpg]

 

(b)          Right of First Negotiation.

 

(i)          In the event that the Board of Directors of Arno elects to pursue a
Strategic Transaction (as defined below), Arno will provide written notice to
OPKO of such intent (the “Negotiation Notice”). Similarly, OPKO may initiate an
Exclusivity Period by providing a Negotiation Notice to the Chief Executive
officer of Arno stating its desire to engage in negotiations with Arno relating
to a Strategic Transaction. Following delivery of any Negotiation Notice, OPKO
shall have a period of 45 days (the “Exclusivity Period”) during which OPKO
shall have the exclusive right to negotiate a Strategic Transaction with Arno.
During the Exclusivity Period, Arno agrees not to solicit or propose terms to a
third party regarding a Strategic Transaction, provided, however, that Arno may
engage lawyers, bankers and other consultants and advisors to assist it
negotiating with OPKO. If by the expiration of the Exclusivity Period, the
parties have not entered into definitive agreements relating to a Strategic
Transaction, then neither party will have any further obligations to the other
with respect to a Strategic Transaction and Arno shall be free to pursue a
Strategic Transaction with any third party as it may deem appropriate, with no
further obligation to OPKO.

 

(ii)         During any Exclusivity Period, and for a period of 90 days
thereafter, the Frost Group will not sell, offer for sale, sell short, “short
against the box” or otherwise dispose of or enter into any agreement to dispose
of any of the equity security of the Company that it then owns or has the right
to acquire, including without limitation the Common Stock, the Warrants and the
shares of Common Stock issuable upon exercise of the Warrants.

 

(iii)        For purposes of this Letter, a “Strategic Transaction” shall mean
(A) the sale or transfer of 50% of more of the outstanding voting capital stock
of the Company, (B) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Company of all or substantially all the assets of the Company, or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Company if substantially all of the assets of the Company and its subsidiaries
taken as a whole are held by such subsidiary or subsidiaries, except where such
sale, lease, transfer, exclusive license or other disposition is to a wholly
owned subsidiary of the Company, (C) the consolidation, merger or reorganization
of the Company into or with any other entity, in which the Company is not the
surviving or resulting entity and in which the stockholders of the Company
existing prior to the transaction hold less than fifty percent (50%) of the
outstanding voting capital stock of the Company or the surviving or resulting
entity, as applicable, immediately following such transaction, or (D) the sale,
lease, transfer, exclusive license or other disposition to a third party of any
one or more of the Company’s existing products and/or technologies, including
without limitation; (i) onapristone, (ii) any companion diagnostic to
onapristone; (iii) AR-12; and (iv) AR-42.

 

2.          Access to Information. The Company shall afford the officers,
employees and authorized representatives of the OPKO reasonable access to the
senior management, business and financial records of the Company and its
subsidiaries (including quarterly and annual financial statements, but only to
the extent such information is not available via the United States Securities
and Exchange Commission’s EDGAR system). In addition, at least twice each fiscal
year representatives of OPKO shall be afforded the opportunity to meet with the
senior management of the Company at a mutually agreeable time and place to
review the Company’s business and financial condition. As a condition to OPKO’s
rights under this paragraph and to the extent any material non-public
information is disclosed to it, OPKO and its affiliates, including without
limitation, the Frost Group, shall agree in writing to maintain such information
in confidence and not to engage in any transactions involving the Company’s
securities until the public disclosure of such information.

 

200 Route 31 North, Suite 104, Flemington, NJ 08822

Tel: 862-703-7170 / Fax: 973-267-0101

 

 

 

 

[tex10-5logo.jpg]

 

3.          Amendments and Waivers. This Letter may be amended and the
observance of any provision may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the mutual written
consent of each of the parties hereto.

 

4.          Governing Law. This Letter shall be governed by and construed under
the laws of the State of Delaware.

 

5.          Counterparts. This Letter may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

If the foregoing accurately reflects your understanding of the proposed
additional conditions to your Investment in the Offering, please countersign in
the space below and return a fully-executed copy of this Letter to my attention.

 

  Yours truly,   Arno Therapeutics, Inc.         /s/ Glenn R. Mattes   Glenn R.
Mattes   President and Chief Executive Officer

 

Agreed and accepted as of this __   Agreed and accepted as of this __ day of
October, 2013:   day of October, 2013:       FROST GROUP, LLC   OPKO Health,
Inc.       By: /s/ Steven D. Rubin   By: /s/ Kate Inman Name: Steven D. Rubin  
Name: Kate Inman Title: Member   Title: Secretary Date: 10/29/2013   Date
10/29/2013

 

200 Route 31 North, Suite 104, Flemington, NJ 08822

Tel: 862-703-7170 / Fax: 973-267-0101

 

 

